Christ and Brennan, JJ.,
dissent and vote to reverse the order and to deny the application, with the following memorandum: The proposed construction is of ffarden-tvpe apartment buildings on an undeveloped tract of land of approximately 6.7 acres. The town Building Inspector *652viewed the proposed project as one involving such an expanse of .land area as should be passed upon by the Planning Board of the town upon the basis of a plat as contemplated by section 276 of the Town Law. He gave notice to petitioner to this effect. We do not regard the exercise-of ■ his judgment and his action to be unreasonable, arbitrary or otherwise improper, especially since the Town Ordinance No. 35 requires site plan approval by the Planning Board where the proposal is to construct more than two dwelling units. Apparently, the petitioner itself accepted this view as to the nature of the project. Accordingly, it submitted its site plan to the Planning Board. Under the circumstances, we do not believe this controversy may correctly be determined on the premise that the site plan is not a plat such as was contemplated by section 276 of the Town Law. That section requires the Planning Board to hold a public hearing, on published notice, within 30 days after submission of the plat, on the question of whether the board should approve the plat. No such hearing having been held, the action of the board was a nullity (cf. Watkins v. Gormley, 59 N. Y. S. 2d 747; Matter of Cobb v. Board of Appeals of City of Buffalo, 128 Misc. 67). The 30-day period within which the hearing should have been held had not expired when the Building Inspector refused to issue a permit. Hence, the provision of subdivision 1 of section 276 of the Town Law that, in the event a hearing be not held within that time, the “plat shall be deemed to have been approved” is not applicable. It follows, therefore, that the Building Inspector was without authority to issue a building permit and that the relief sought in this proceeding should not be granted. Petitioner failed to establish a clear right to such relief (see Matter of National Sur. Co. v. Wallace, 221 App. Div. 506).